Citation Nr: 0414943	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a disability involving 
the eyes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant served on active duty from January 1964 until 
January 1966. 

Service connection for glaucoma due to posterior embryotoxon 
was denied by an October 1966 decision of the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board).  
This determination is final.  The veteran attempted to reopen 
his claim of service connection for an eye condition by 
letter received in March 2001.

This appeal comes before the Board from a May 2001 rating 
determination and rating decisions thereafter of the VA 
Regional Office (RO) in Montgomery, Alabama that declined to 
reopen the claim of service connection for an eye disorder 
characterized as glaucoma. In May 2003 the Board reopened the 
veteran's claim for service connection for glaucoma of the 
eye.  


FINDINGS OF FACT

1.  The glaucoma of the eyes clearly and unmistakable existed 
prior to service.  

2.  Preservice glaucoma of the eyes clearly and unmistakably 
did not undergo a chronic increase in severity beyond natural 
progression during service.

3.  Bilateral nuclear sclerotic cataracts and presbyopia are 
not of service origin.

4.  The veteran has a refractive error.


CONCLUSIONS OF LAW

1.  The preservice glaucoma was not aggravated by active 
duty.  38 U.S.C.A. §§  1110, 1111, 1131 (West 2002); 
38 C.F.R. § 3.306 (2003). 

2.  Bilateral nuclear sclerotic cataracts and presbyopia were 
not incurred in or aggravated by active duty.  38 U.S.C.A. 
§§  1110, 1131 (West 2002);38 C.F.R. § 3.303 (2003). 

3.  Refractive error is not disability for which compensation 
may be granted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R.  §  3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was recently signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  

The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001 
(codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) finding that that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet.App. 412 (2004), the Court 
of Appeals for Veteran Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
determination by the RO.  The Court further held that the 
VCAA requires the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this instance, the appellant has been furnished the 
pertinent laws and regulations governing the claim.  He has 
been notified of what evidence the VA has in its possession 
in support of the claim in the November 2001 statement of the 
case, and the October 2003 supplemental statement of the 
case.  In letters dated in January and June 2003, the veteran 
was informed of the VCAA, what the evidence had to show in 
order to establish his claim, what evidence the VA would 
obtain for him, and what evidence he could submit in support 
of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has also been afforded opportunities 
to submit information and evidence.  The record discloses 
that VA has met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate his claim.  The 
RO has made extensive efforts to develop the record, to 
include VA examination and referral for clarification of the 
evidence.  The case was remanded for further development in 
May 2003.  The veteran's representative has been given the 
opportunity to submit written argument.  It is found that 
there is no identified evidence that has not been accounted 
for to date.

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2003).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(2003).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002); 
Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b) (2003).  

A congenital or developmental defect, such as refractive 
error of the eye, is not a disease or injury within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c).  
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service- 
connectable. VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

The VA General Counsel has defined a "defect" as an 
imperfection or structural abnormality or condition which is 
more or less stationary in nature. VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  A disease may be defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. Id. The 
General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin. Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service.

Factual Background

The service medical records show that upon service pre 
induction examination in October 1963, the veteran was shown 
to have distant vision of 20/70 correctible to 20/40, and 
20/70 correctible to 20/60, in the right and left eyes, 
respectively.  It was noted that he had refractive error and 
wore glasses for defective vision.  

In November 1965, the veteran was referred to the 
ophthalmology clinic for evaluation and profile for 
separation/reenlistment and/or duty assignment limitations.  
In a clinical report dated in December 1965, he provided 
history to the effect that he had 20/20 vision until age 18.  
He related that he was in a car accident at age 181/2, and had 
gone to a doctor who told him at age 19 that he had weak left 
vision for which glasses were prescribed.  It was noted that 
the appellant was drafted at age 22.  His eyes were reported 
to be intermittently red.  Following examination, an 
impression of open angle glaucoma, O.U., right more advanced 
and prolonged, with severe constriction of visual field, 
O.D., was rendered.  Pilocarpine was administered and 
prescribed.  

The veteran was hospitalized in December 1965 with a 
discharge diagnosis of open angle glaucoma, right eye 
(Axenfeld's syndrome).  In a medical report dated in January 
1966, the examiner summarized the clinical findings 
pertaining to the veteran's eye disability.  Visual acuity at 
that time without glasses was shown to be 20/40-2 in the 
right eye, and 20/60-1 in the left eye.  He indicated that 
when hospitalized in December 1965 the diagnosis was open 
angle glaucoma of unknown etiology.  After further testing 
the diagnosis was Axenfeld's syndrome (posterior embryotoxon) 
with open angle glaucoma bilaterally.  In a subsequent clinic 
entry dated in January 1966, it was noted that the veteran 
was able to return to active duty with visual restrictions or 
free to separate from the army.  It was recorded and 
emphasized that his condition was congenital.  Upon 
examination in November 1965 for separation from service, 
distant vision was noted to be 20/60 in each eye, correctible 
to 20/30 on the right, and 20/60 on the left.

A February 1966 from the Harbin Clinic showing that the 
veteran was being administered treatment for glaucoma.  

The veteran was hospitalized at a VA facility between 
February and March 1966 for treatment of posterior 
embryotoxon and chronic open angle glaucoma (Axenfeld's 
syndrome).  It was noted that had been found to have 
pathologic cups at the time of his discharge from service.  

The veteran wrote in April 1966 that "I feel that since this 
eye condition started while I was on active duty that it 
should be service connected."  In a statement dated in May 
1966, the appellant related that there were sufficient 
medical records in his file to show that the eye condition 
was made worse by his being in service.

A private vision examination report dated in March 1986 noted 
that due to his unusual eye condition, his vision would be 
rechecked in a year. 

The veteran underwent a private eye examination for glasses 
in May 1999.

In a correspondence dated in June 2001, the veteran wrote 
that he was not informed that he had an eye problem upon 
service entrance and did not have any problem with his eyes 
until about three months prior to discharge.  He said that he 
did not have preexisting eye disability and that major 
problems with his eyes commenced when he was in the military.

An October 2002 report from the Alabama Department of 
Industrial Relations indicating that the veteran had been 
declared legally blind in the right eye with very restricted 
vision in the left eye, and was unable to perform any duties 
requiring small visual detail. 

Received in June 2003 were photographs of the veteran taken 
in service, a March 2003 Social Security Administration award 
letter, additional copies of service medical records, and 
more information from the Alabama Department of Industrial 
Relation referring to the veteran's vision difficulties.

Pursuant to Board remand of May 2003, the veteran underwent a 
VA eye examination in August 2003.  It was noted that the 
medical records were reviewed and medical history and 
complaints obtained.  Following current vision findings, 
diagnoses were rendered of glaucoma, open angle, total right 
optic atrophy, severe visual field loss on the left; nuclear 
sclerosis, O.U., minimal; and refractive error and 
presbyopia.  

In an addendum to the clinical report dated in August 2003, 
the examiner elaborated upon questions posed by the RO as to 
the nature of the veteran's eye disease.  It was commented 
that the veteran's Axenfeld syndrome was the result of a 
congenital abnormality and that the initial manifestation of 
such must have been years prior to service entrance for the 
visual field to be so markedly affected by 1965.  It was 
added that the increase in eye disability during active duty 
was not service-related but was the result of natural 
progress.  The examiner further stated that nuclear sclerotic 
cataract and presbyopia were age related and refractive 
errors are genetically oriented.  

Analysis

The first issue to be discussed is whether the open angle 
glaucoma existed prior to service.  Although glaucoma was not 
diagnosed at the time of the entrance examination the 
veteran's vision was only correctable to 20/40 in the right 
eye and 20/60 in the left eye.  Additionally, the VA examiner 
in August 2003, rendered an opinion to the effect that a 
glaucoma process was extant years before the appellant 
entered service.  The Board finds that this evidence clearly 
and unmistakably shows that the glaucoma was present at the 
time of entry into active duty and the presumption of 
soundness on entrance is rebutted.  

The next aspect of the claim to be determined is whether the 
preservice glaucoma was aggravated by service beyond natural 
progression.  In this regard the entrance examination showed 
defective vision which was only correctable to 20/40 in the 
right eye and 20/60 in the left eye.  Unfortunately field of 
vision testing was not accomplished at that time.  

The inservice 1965 findings show that the field of vision of 
the right eye was severely restricted and the left eye less 
restricted.  There was no history of inservice trauma.  
Additionally, a VA examiner in August 2003 opined that the 
increase in severity was due to the natural progress of the 
disease.  There is no medical evidence of record which 
contradicts this opinion.  

Accordingly, the Board finds that the evidence is clear and 
unmistakable that the preservice glaucoma of the eyes did not 
undergo an increase in severity beyond normal progression.  
Thus the presumption of aggravation is rebutted.  Furthermore 
the VA examiner indicated that nuclear sclerotic cataracts 
and presbyopia were age related and thus unrelated to 
service.  The refractive error is not a disability or disease 
for which service connection may be granted.

Accordingly service connection for disabilities involving the 
eyes is not warranted.  The evidence is not equipoise as to 
warrant consideration of the benefit of the doubt doctrine. 
38 C.F.R. § 3.102 (2003).


ORDER

Service connection for glaucoma is denied.  

Service connection for nuclear sclerotic cataracts presbyopia 
and refractive error is denied.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



